Citation Nr: 9903192	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  98-18 584	)	DATE
	)
	)


THE ISSUE

Whether attorney fees from past-due benefits may be awarded 
pursuant to the terms of the September 19, 1996, attorney fee 
agreement.



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  The veteran had 
active service from February 1966 to March 1968.  


FINDINGS OF FACT

1.  A July 1992 BVA decision, which was subject to a notice 
of disagreement dated prior to November 18, 1988, denied an 
evaluation in excess of 10 percent for residuals of a shell 
fragment wound of the thoracic spine area.

2.  The veteran retained private counsel in October 1992 to 
appeal the Board's decision to the United States Court of 
Veterans Appeals (Court), and in August 1993 the Court 
vacated and remanded the Board's decision.

3.  The Board remanded the case to the RO for additional 
development in February 1994, and a January 1996 BVA decision 
again denied an evaluation in excess of 10 percent for 
residuals of a shell fragment wound of the thoracic spine 
area.  

4.  The veteran and his current or successor attorney entered 
into a written agreement in September 1996, and the agreement 
provided that 20 percent of any past-due benefits were to be 
paid by the VA to the veteran's attorney.  

5.  In July 1997 the Court vacated and remanded the Board's 
January 1996 decision.  

6.  In December 1997 the Board remanded the case to the RO, 
and a June 1998 rating decision increased the evaluation for 
residuals of a shrapnel wound of the thoracic spine area from 
10 percent to 20 percent.  

7.  The June 1998 rating decision resulted in past-due 
benefits being payable to the veteran for the time period 
between June 28, 1990, and June 18, 1998.  




CONCLUSION OF LAW

The requirements for payment of attorney fees pursuant to the 
September 19, 1996, attorney fee agreement have been met.  
38 U.S.C.A. § 5904 (West 1991); 38 C.F.R. § 20.609 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A determination of eligibility for attorney fees paid by the 
VA from past-due benefits requires:  (1) A final decision 
promulgated by the Board, (2) a notice of disagreement 
pertaining to that decision dated on or after November 18, 
1998, and (3) the retention of counsel not later than one 
year after the date of the Board's decision.  See 38 U.S.C.A. 
§ 5904(c) (West 1991); 38 C.F.R. § 20.609(c) (1998).  "(This 
condition [that an attorney be retained within one year of 
the Board decision] will be considered to have been met with 
respect to all successor attorneys at law or agents acting in 
the continuous prosecution of the same matter if a 
predecessor was retained within the required time period.)"  
38 C.F.R. § 20.609(c)(3).  

In this case, the Board initially promulgated a final 
decision that affirmed the RO's denial of an evaluation in 
excess of 10 percent for residuals of a shrapnel wound to the 
thoracic spine area in July 1992.  The notice of disagreement 
that gave rise to  the July 1992 Board decision was received 
by the RO in January 1991.  The record also reflects that the 
veteran retained his first attorney in October 1992, within 
one year of the Board's decision.  Following review by the 
Court and after additional development, the Board promulgated 
a decision in January 1996 which again denied an evaluation 
in excess of 10 percent for residuals of a shell fragment 
wound to the thoracic spine area.  On September 19, 1996, the 
veteran entered into a fee agreement with his second 
attorney.  Both fee agreements between the veteran and his 
attorneys provided that 20 percent of past-due benefits were 
to be paid for representation.  

The veteran then appealed the Board's January 1996 decision 
to the Court, and in an ORDER dated in July 1997 the Court 
vacated and remanded the case.  A BVA decision dated in 
December 1997 then remanded the case to the RO for additional 
development.  Following completion of the development, a June 
1998 rating decision increased the evaluation for the 
veteran's residual of a shell fragment wound of the thoracic 
spine area from 10 percent to 20 percent.  This resulted in 
the award of past-due benefits to the veteran for the time 
period from June 28, 1990, to June 18, 1998. 

Based on this evidence, the Board finds that the 
September 19, 1996, attorney fee agreement satisfied the 
eligibility requirements under 38 U.S.C.A. § 5904(c) and 
38 C.F.R. § 20.609(c).  Clearly, the record includes a final 
decision promulgated by the Board, a notice of disagreement 
pertaining to that decision dated after November 18, 1988, 
and documentation reflecting the retention of counsel within 
one year of the Board's decision.  Attorney fees payable to 
the veteran's first attorney are not at issue in this 
decision, and the veteran's second attorney is considered the 
successor to the first attorney who provided representation 
for the veteran.  

A December 1998 letter to the veteran and his attorney 
indicated that 20 percent of the past-due benefits, or 
$2,693.40, was being withheld as a maximum attorney fee 
payable from past-due benefits, and that the case was being 
referred to the BVA for a determination of eligibility for 
payment of attorney fees from past-due benefits.  Based on 
the Board's review, the Board finds that the veteran's 
attorney is entitled to attorney fees from past-due benefits 
for the period of time between June 28, 1990, and June 18, 
1998, in the amount of $2,693.40.  

ORDER

Attorney fees may be awarded from past-due benefits pursuant 
to the September 19, 1996, attorney fee agreement for the 
time period from June 28, 1990, to June 18, 1998.  



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs


